UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period:October 31, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 13 Trustees & officers page 30 For more information page 37 To Our Shareholders, I am pleased to be writing to you as the new President and Chief Executive Officer of John Hancock Funds, LLC, following the departure of James A. Shepherdson to pursue other opportunities. In addition, on July 25, 2005, your funds Board of Trustees appointed me to the roles of Trustee, President and Chief Executive Officer of your fund. As a means of introduction, I have been involved in the mutual fund industry since 1985. I have been with John Hancock Funds for the last 15 years, most recently as executive vice president of retail sales and marketing and a member of the companys executive and investment committees. In my former capacity, I was responsible for all aspects of the distribution and marketing of John Hancock Funds open-end and closed-end mutual funds. Outside of John Hancock, I have served as Chairman of the Investment Company Institute (ICI) Sales Force Marketing Committee since September of 2003. It is an exciting time to be at John Hancock Funds, and I am grateful for the opportunity to lead and shape its further growth. With the acquisition of John Hancock by Manulife Financial Corporation in April 2004, we are receiving broad support toward the goal of providing our shareholders with excellent investment opportunities and a more complete lineup of choices for the discerning investor. For one example, we have recently added five Lifestyle Portfolio funds-of-funds that blend multiple fund offerings from internal and external money managers to create a broadly diversified asset allocation portfolio. Look for more information about these exciting additions to the John Hancock family of funds in the near future. Although there has been a change in executive-level management, rest assured that the one thing that never wavers is John Hancock Funds commitment to placing the needs of shareholders above all else. We are all dedicated to the task of working with you and your financial advisors to help you reach your long-term financial goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks long-term growth of capital, with income as a sec- ondary goal, by normally investing at least 80% of its assets in securities of U.S. and foreign real estate compa- nies of any size. The Fund generally focuses on real estate investment trusts (REITs). Over the last twelve months Real estate investment trusts (REITs) generated strong performance and outpaced the broad stock market. Retail and apartment REITs were sources of strength for the Fund, benefiting from strong demand leading to higher rents. A lack of meaningful exposure to non-REIT real estate securities and a slight overweighting in industrial stocks detracted from results. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 holdings 5.1% Simon Property Group, Inc. 4.4% Equity Residential Properties Trust 4.3% General Growth Properties, Inc. 4.2% Equity Office Properties Trust 4.1% Vornado Realty Trust 3.9% ProLogis Co. 3.3% Archstone-Smith Trust 3.2% Kimco Realty Corp. 3.1% Avalonbay Communities, Inc. 2.9% Public Storage, Inc. As a percentage of net assets on October 31, 1 BY JAMES K. SCHMIDT, CFA, LISA A. WELCH AND THOMAS M. FINUCANE, PORTFOLIO MANAGERS MANAGERS REPORT JOHN HANCOCK Real Estate Fund Real estate investment trusts (REITs) performed very well during the 12 months ending October 31, 2005, continuing a five-year trend, and once again outpacing the broad stock market. The MSCI US REIT Index gained 17.64% during the same time frame, compared with the 8.72% increase of the Standard & Poors 500 Index. It was a moderately favorable but volatile environment for stocks. Continuing trends evident in the first half of the reporting period, mid-cap stocks were the markets best performers, followed by small- and large-cap stocks, respectively. Once again, value stocks continued to outperform their growth counterparts across all three market capitalization ranges. Equities began the period in the midst of a sharp rally, benefiting from falling oil prices and optimism about the outcome of the U.S. presidential election. The market began to decline early in the new year, however, as oil prices resumed their upward climb. Investors also became more concerned that the Federal Reserve would accelerate its program of short-term interest rate hikes to combat inflation. By the summer, with inflation pressures apparently easing and second-quarter corporate earnings stronger than expected, stock valuations rose through the end of August, when Hurricanes Katrina and Rita hit the U.S. Gulf Coast region. The storms destroyed substantial oil refining operations, pushed energy prices to new heights and led to new worries about inflation. September, in fact, saw the biggest one-month gain in the consumer price index in 25 years. Against this backdrop, stocks finished the period struggling to make up losses incurred during September and October. Real estate investment trusts (REITs) performed very well during the 12 months ending October 31, 2005 Continued REIT strength The REIT market turned in yet another impressive year. Conditions, however, were volatile, and REIT valuations continued to be more 2 correlated than usual to interest rates, especially the performance of the 10-year Treasury note. Influenced by many of the same trends as the broad stock market, REITs enjoyed a particularly strong run in the fourth quarter of 2004. The market pulled back during the first quarter of 2005, though, as investors became concerned about lofty valuations and the potential for higher inflation leading to faster interest rate increases. Inflation worries eased in the spring, boosting REIT performance and helping spur four straight months of positive results. Following Hurricanes Katrina and Rita, however, investors concerns turned to expected declines in retail spending and consumer confidence. These worries, coupled with fears of higher inflation and interest rates, weighed on REIT valuations. Fund performance For the 12 months ending October 31, 2005, John Hancock Real Estate Funds Class A, Class B and Class C shares posted total returns of 15.99%, 15.22% and 15.22%, respectively, at net asset value. This performance lagged the 17.29% return of the average real estate fund, according to Lipper Inc. 1 Keep in mind that your net asset value return will differ from the Funds performance if you were not invested in the Fund for the entire period and did not reinvest all distributions. See pages six and seven for historical performance information. The Funds lack of meaningful exposure to non-REIT, real-estate securities such as homebuilders or real estate developers was the single biggest reason for its underperformance relative to our Lipper peer group. We do not tend to favor these types of stocks because of their volatility and lack of dividend income. However, many of the funds in our Lipper peer group maintained a moderate weighting in this category, which outperformed REITs during the past 12 months. The apartment sector was another source of strong performance. Industrial challenges The Fund also was slightly overweighted in industrial REITs, which detracted from results. We had expected an improving economy and rising interest rates to lead to increased international trade and, in turn, more demand for warehouse space. While 3 Industry distribution 2 Real estate investment trusts 93% Hotels, resorts & cruise lines 4% Real estate management & development 1% Specialized finance 1% occupancy rates for industrial facilities did increase, companies saw slower-than-expected growth in rental rates. Sluggish rental income weighed on the stock price of CenterPoint Properties Corp., a Chicago-based operator of warehouse and industrial properties and recent underperformer for the Fund. Portfolio holding Duke Realty Corp. also lagged as a number of its Midwestern industrial facilities were hampered by the weak manufacturing environment. Retail and apartment gains By contrast, retail mall REITs did well during the period. For most of the past 12 months, consumer spending and retail sales were robust, contributing to favorable balance sheets for retailers. Mall operators continued to benefit from high occupancy rates and the limited supply of prime retail space, boosting rents. Two of the portfolios strongest-performing holdings, General Growth Properties, Inc. and Simon Property Group, Inc., were helped greatly by these trends and saw their valuations rise on strong earnings. The apartment sector was another source of strong performance. As home ownership has become more expensive and less affordable for many people, apartment management companies have benefited particularly in such high-cost areas as Southern California, New York City and Washington, D.C., where the imbalance between supply and demand has pushed rents higher. Widespread conversion of apartments into more-profitable condominiums has accelerated this trend. Avalonbay Communities, Inc., and, to a lesser extent, Equity Residential Properties Trust are two apartment REITs that added to the Funds results during the period. 4 Outlook We are looking for higher interest rates and the potential for slower economic growth in 2006. Against this expected backdrop, we expect to position the portfolio somewhat defensively. In other words, we plan to focus even more on relatively large, diversified REITs that we believe can continue to earn their dividends, regardless of the macro-economic environment in which they operate. This approach is designed to protect our shareholders from excessive downside risk if market conditions became less favorable for REIT investing not an unrealistic possibility, given the extremely strong environment we have seen for the past five years. we plan to focus even more on relatively large, diversified REITs that we believe can continue to earn their dividends This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. 1 Figures from Lipper, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2005. 5 A LOOK AT PERFORMANCE For the period ended October 31, 2005 Class A Class B Class C Inception date 9-30-98 3-1-00 3-1-00 Average annual returns with maximum sales charge (POP) One year 10.17% 10.22% 14.22% Five years 16.88 17.05 17.26 Since inception 14.50 18.44 18.52 Cumulative total returns with maximum sales charge (POP) One year 10.17 10.22 14.22 Five years 118.12 119.69 121.69 Since inception 160.95 161.01 162.01 Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1-6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 GROWTH OF This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Class B Class C 1 Period beginning 3-1-00 3-1-00 Without sales charge $26,201 $26,201 With maximum sales charge 26,101 26,201 Index 1 9,563 9,563 Index 2 29,130 29,130 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of October 31, 2005. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004.
